Citation Nr: 1116952	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  08-30 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for jaundice/residuals of hepatitis C, status post liver transplant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to December 12, 1976.  The discharge for a period of active service from December 13, 1976 to June 21, 1979 was considered to have been issued under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

After issuance of the April 2006 rating decision, the case was transferred to the RO in New Orleans, Louisiana.  The Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing in November 2009.

When the case was last before the Board in March 2010, it was remanded for additional development.  The case has been returned to the Board for further appellate consideration.  


FINDING OF FACT

There is competent evidence that it is at least as likely as not that the Veteran's jaundice/residuals of hepatitis C, status-post liver transplant, are etiologically related to active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, jaundice/residuals of hepatitis C, status-post liver transplant, were incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

Because the service connection claim is being granted herein, further discussion of the VCAA and its implementing regulations is not required.


Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court generally requires a veteran to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Veterans Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that service connection is warranted for jaundice/residuals of hepatitis C, status post liver transplant, because it is the result of a hepatitis C infection he incurred during service.

Review of the service treatment records on file associated with the Veteran's period of service from November 1971 to December 12, 1976 shows that the Veteran was treated in May 1973 for complaints of onset of diarrhea and abdominal pain.  The impression at that time was (1) gastroenteritis, and (2) possible hepatitis.

In July 1974, the Veteran was seen for complaints of rectal bleeding for the previous six weeks.  At the time the assessment was gastroenteritis.  In February 1976 the Veteran was seen for complaints of congestion with flu symptoms, fever and diarrhea.  The impression at that time was that he had the flu.

For the period of service from December 13, 1976 to June 1979, the Veteran's discharge in June 1979 was considered under dishonorable conditions, and therefore a bar to VA benefits arising from that period.  Service treatment records during that period are, nevertheless, relevant in adjudicating this claim as they may provide evidence as to continuity of relevant symptoms following the period of service ending December 12, 1976.

In that regard, in February 1978, the Veteran was seen for complaints including diarrhea, which at that time was assessed as gastroenteritis.  At a January 1977 annual examination, the report of medical history shows that the Veteran reported that he had been hospitalized in February 1974 in Hawaii for possible hepatitis.  The report of a May 1979 examination shows that the Veteran had a tattoo at the base of his left shoulder.

Thereafter, the first indication of hepatitis C was not shown until 1995, when private treatment providers diagnosed cirrhosis secondary to hepatitis C, with other residuals.  In November 1995 there is an impression of splenomegaly; and that splenomegaly and abnormalities of liver function tests suggested the possibility of portal hypertension secondary to chronic liver disease.  The Veteran underwent a liver transplant in 1997.

The Veteran testified at his November 2009 hearing regarding the symptoms he experienced related to hepatitis while on active duty during the period November 1971 to December 13, 1976.  He noted that he was treated in the emergency room in 1973 for chills and digestive symptoms.  The Veteran further stated that he was hospitalized in 1974 while stationed in Hawaii for possible hepatitis. 

The Veteran underwent a VA examination in July 2010.  The report of that examination notes that the Veteran's claims file was reviewed in its entirety.  It was noted that the Veteran's service treatment records indicate that he was seen in the emergency room while on active duty on May 6, 1973.  A consult was placed and completed on May 7, 1973.  He was admitted with the impression of hepatitis.  It was noted that bilirubin was 1+ and there was trace guaiac positive stools.  Examination on May 7, 1973 revealed that there was no hepatomegaly, but there was tenderness.  Also noted was light icterus of the sclera.  Stool guaiac was negative and urinalysis was normal.  SMA was drawn on May 7, 1973, but there were no values recorded.  On the report of medical history the Veteran indicated that he was hospitalized in February 1974 for hepatitis.  The examiner opined that it is possible that the Veteran got his dates confused, because the actual date of hospitalization was May 6, 1973.  In 1978 the Veteran had a bout of gastroenteritis with diarrhea.  In May 1979 it was documented that the Veteran had a tattoo.  The examination report contains the following diagnoses:  hepatitis C infection, chronic onset active military duty in May 1973, at which time the Veteran was hospitalized for a form of hepatitis manifested by icterus for mild jaundice; cirrhosis secondary to hepatitis C infection; post-orthopic liver transplant on June 5, 1997 secondary to end stage liver disease secondary to hepatic C infection; and, recurrent hepatitis C infection 1998 in transplant liver.  The examiner opined that it is at least as likely as not that the residuals of hepatitis C and/or jaundice are the result of in-service injury or disease.  The examiner reasoned that the service treatment records show evidence of an acute hepatitis C infection on May 6, 1973.  At that time, the Veteran was found to have jaundice manifested by 1+ icteric sclera and 1+ bilirubin on urinalysis.  The examiner stated that the Veteran had an essentially asymptomatic bout of acute infection for which he was hospitalized in the military with mild jaundice, then he was asymptomatic until 1995 when the splenomegaly, portal hypertension, and cirrhosis were found.  These findings necessitated a liver transplant.  The examiner explained that infection with hepatitis C can result in both acute and chronic hepatitis.  The acute process is most often asymptomatic.  If symptoms are present, they usually abate within a few weeks.  Acute infection rarely causes hepatic failure.  Chronic hepatitis C is usually slowly progressing.  About 50 percent of chronically infected patients get cirrhosis and cirrhosis is a prerequisite for most major complication of liver failure in patients with chronic hepatitis C infection.  

After review of the evidence of record, and giving the Veteran the benefit of the doubt, the Board finds that service connection for jaundice/residuals of hepatitis C, status post liver transplant, is warranted.  Notably, the service treatment records show that the Veteran was seen for an acute episode of hepatitis C in May 1973.  Specifically, examination at that time revealed icterus of his sclera and 1+ bilirubin.  He also had tenderness to palpation of the liver.  Despite the fact that hepatitis C was never formally diagnosed in service, the July 2010 VA examiner opined that the Veteran suffered from an acute infection of hepatitis C during service based upon the icterus of the sclera and 1+ bilirubin.  Moreover, there is no medical opinion of record indicating that the Veteran did not suffer from an infection of hepatitis C during service.  Therefore, in giving the Veteran the benefit of the doubt, the Board finds that the Veteran had an acute infection of hepatitis C during his military service in 1973.

Moreover, the July 2010 VA examiner opined that it is at least as likely as not that the Veteran's hepatitis C and/or jaundice are etiologically related to service.  Consequently, there is evidence of hepatitis C in service, a current diagnosis of hepatitis C infection, cirrhosis secondary to hepatitis C, and liver transplant secondary to hepatitis C infection, and a medical opinion linking the in-service hepatitis C to the current diagnosis.  Thus, service connection for jaundice/residuals of hepatitis C, status post liver transplant, is granted.


ORDER

Service connection for jaundice/residuals of hepatitis C, status post liver transplant, is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


